Ostrander, J.
{after stating the facts). The question presented in this case was not. involved in Village of Morrice v. Sutton, 139 Mich. 643. The contract is not upon its face clearly illegal. There is no rule of law forbidding citizens to contract to pay in part for the erection and operation, in the communities in which they live, of mills or power plants. The undisputed evidence in this case is that the citizens of Morrice contributed the $1,000 admitted by plaintiffs to have been received by them on the contract.
Upon cross-examination of plaintiffs, defendants were permitted to,prove that other $2,000 had been paid to them in the form of certificates of deposit issued to R. B. Craig, who was at the time president of the village of Morrice, and by him indorsed, after which payments plaintiffs issued a receipt in the following form:
■ “We hereby acknowledge that (defendants) has this day in all things fulfilled their part in and to the above contract.”
Plaintiffs then offered evidence of the recovery of the money so paid by the village of Morrice in the suit above referred to, and testimony tending to prove that, although they were aware of the fact that defendants proposed, before making the contract in question, to secure the money by the issue and sale of village bonds, they declined to deal directly with the village or to accept the bonds.
The meritorious question presented is whether, upon their claim that they relied upon the undertaking of defendants according to the terms of the written contract, plaintiffs were entitled to the opinion of a jury. Upon this point the testimony has been carefully examined. There is testimony, particularly that of one of the partners, which, standing alone, would require us to say that *38the question could not be determined as one of law. Considered with the testimony of the other plaintiff (and plaintiffs were partners), the language employed in the contract, the fact that the village voted to issue bonds and sold the bonds before the contract was made, the fact that advice was sought by plaintiffs concerning the method of procuring the turning over of the money to them, and the nearly conclusive fact that, instead of procuring insurance upon the completed building in accordance with the terms of the contract, plaintiffs took out a policy which provided that the loss, if any, ‘' shall be held payable first unto the village of Morrice, Mich., to the extent of $2,000, less the total amount which the assured have paid for the maintenance of the said $2,000 insurance from the date of this policy to the time of the fire. The insurance of the village of Morrice is, however, void, provided the mill shall be rebuilt in case of its destruction by fire ”— we are obliged to say that a jury would be permitted to come to no other conclusion than that the defendants were, and were understood to be, a mere committee, and that there was no consideration paid or promised to them for their apparent undertaking. What was intended by all parties to be accomplished was accomplished.
The judgment is affirmed.
McAlvay, C. J., and Montgomery, Hooker, and Moore, JJ., concurred.